STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2022   KW   0282

VERSUS


THERON      HUNTER
                                                                            JULY 51          2022




In   Re:         Theron      Hunter,        applying     for   supervisory         writs,      22nd
                 Judicial      District       Court,     Parish      of    St.    Tammany,      No.
                 332, 644.




BEFORE:         McCLENDON,         WELCH,    AND    HESTER,    JJ.




                                                   PMC
                                                   JEW

                                                   CHH




COURT      OF   APPEAL,      FIRST    CIRCUIT




           DEPUTY   CLERK     OF   COURT
                 FOR   THE    COURT